     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 1 of 10 Page ID #:1487



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    CHRISTOPHER D. GRIGG
      Assistant United States Attorney
 3    Chief, National Security Division
      REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4    DAVID T. RYAN (Cal Bar No. 295785)
      Assistant United States Attorneys
 5    Terrorism and Export Crimes Section
           1500 United States Courthouse
 6         312 North Spring Street
           Los Angeles, California 90012
 7         Telephone: (213) 894-0552/4491
           Facsimile: (213) 894-2979
 8         E-mail: reema.el-amamy@usdoj.gov
                   david.ryan@usdoj.gov
 9

10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 19-313-SVW

15               Plaintiff,                    GOVERNMENT’S MOTION TO ADMIT
                                               TESTIMONY REGARDING DEFENDANT’S
16                     v.                      PREDISPOSITION TO USE WEAPONS OF
                                               MASS DESTRUCTION
17    MARK STEVEN DOMINGO,

18               Defendant.

19

20

21         Plaintiff United States of America, by and through its counsel
22    of record, the Acting United States Attorney for the Central District
23    of California and Assistant United States Attorneys Reema M. El-Amamy
24    and David T. Ryan, hereby files its Motion to Admit Testimony
25    Regarding Defendant’s Predisposition to Use Weapons of Mass
26    Destruction.
27    //
28    //
     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 2 of 10 Page ID #:1488



 1         This Motion is based upon the attached memorandum of points and

 2    authorities, the attached exhibits, the files and records in this

 3    case, and such further evidence and argument as the Court may permit.

 4     Dated: June 21, 2021                Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           CHRISTOPHER D. GRIGG
 7                                         Assistant United States Attorney
                                           Chief, National Security Division
 8

 9                                               /s/
                                           REEMA M. EL-AMAMY
10                                         DAVID T. RYAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 3 of 10 Page ID #:1489



 1                                  TABLE OF CONTENTS
 2    DESCRIPTION                                                                 PAGE

 3    TABLE OF AUTHORITIES...............................................ii

 4    MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5    I.    INTRODUCTION...................................................1

 6    II.   STATEMENT OF FACTS.............................................3

 7    III. ARGUMENT.......................................................5

 8    IV.   CONCLUSION.....................................................6

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              i
     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 4 of 10 Page ID #:1490



 1                                TABLE OF AUTHORITIES
 2    DESCRIPTION                                                                 PAGE

 3    CASES
 4    Jacobson v. United States,
           503 U.S. 540 (1992)............................................6
 5
      United States v. McClelland,
 6         72 F.3d 717 (9th Cir. 1995)....................................5

 7    STATUTES
 8    18 U.S.C. § 2332a...................................................2

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             ii
     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 5 of 10 Page ID #:1491



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.   INTRODUCTION
 3         In March and April 2019, after writing for more than a year

 4    about his support for the Islamic State of Iraq and al-Sham (“ISIS”),

 5    his hatred of the United States, and his desire to carry out mass-

 6    casualty attacks in the United States, defendant Mark Steven Domingo

 7    (“defendant”) planned and took steps to manufacture and use a weapon

 8    of mass destruction to commit mass murder.         Defendant attempted to

 9    commit this terrorist attack with two people whom he believed were

10    collaborators, but who were in fact a confidential human source

11    (“CHS”) and undercover officer (“UCE”) working for the FBI.

12         This Court has previously denied the government’s motion to

13    preclude an entrapment defense, but, in doing so, determined that the

14    government is entitled to introduce evidence to rebut the entrapment

15    defense in its case-in-chief at trial.        (Dkt. 150.)    Pursuant to the

16    Court’s order, the government may present evidence of defendant’s

17    prior conduct in order to demonstrate his predisposition to commit

18    the charged crimes.     (Id.)

19         At the heart of defendant’s entrapment defense is the false

20    assertion that he was not predisposed to use a weapon of mass

21    destruction, namely an improvised explosive device (“IED”), in order

22    to commit mass murder.      (Dkt. 96 at 7.)    As such, defendant’s

23    knowledge of and willingness to use explosive devices in order to

24    kill others are central to the government’s burden of proof at trial.

25         D.R. is an individual who served in the United States Army with

26    defendant in 2012 and 2013, where they were Privates in the same

27    infantry platoon in Afghanistan.       D.R. will testify that both he and

28
     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 6 of 10 Page ID #:1492



 1    defendant received extensive training regarding IEDs and other

 2    weapons of mass destruction during their military service.

 3         Additionally, as set forth below, years before defendant ever

 4    met the CHS, D.R. observed defendant plot to use explosive devices to

 5    kill D.R. and the other members of the platoon to which defendant was

 6    assigned.   After defendant had repeatedly made verbal threats to kill

 7    others, D.R. saw 40mm grenades1 that defendant had written the names

 8    of platoon members on as an indication that he wanted to use the

 9    explosive devices to kill them.       Finally, D.R. can testify that,

10    while in the military, defendant repeatedly expressed disdain for the

11    United States and support for the Taliban.2

12         As the government is required to prove beyond a reasonable doubt

13    that defendant was predisposed to commit the charged crimes prior to

14    being approached by a government agent, it seeks leave to admit

15    limited testimony from D.R. during its case-in-chief regarding

16    defendant’s activities in the military.        Specifically, the government

17    would call D.R. to testify about:       (1) defendant’s training with

18    respect to IEDs and other weapons of mass destruction; (2)

19    defendant’s homicidal threats towards D.R. and others in the platoon;

20    (3) defendant’s willingness to use weapons of mass destruction to

21    kill D.R. and others; and (4) defendant’s statements regarding

22    disdain for the United States and support of the Taliban.           The

23
           1 A grenade is an explosive device that is designed to cause
24    multiple casualties and destroy buildings when it explodes. See,
      e.g., https://en.wikipedia.org/wiki/M203_grenade_launcher. A grenade
25    is a “destructive device” as defined by Title 18, United States Code,
      Section 921(a)(4)(A)(ii), and is a “weapon of mass destruction.” See
26    18 U.S.C. § 2332a.
27         2 The Taliban is an Islamist movement and military organization
      in Afghanistan that engages in jihad and that enforced a strict
28    interpretation of Sharia, or Islamic law. See, e.g.,
      https://en.wikipedia.org/wiki/Taliban.
                                         2
     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 7 of 10 Page ID #:1493



 1    government reserves the right to raise these topics during the cross-

 2    examination of defendant or any defense witnesses.

 3    II.   STATEMENT OF FACTS
 4          The government set forth a detailed statement of facts in

 5    support of its Motion in limine to Preclude an Entrapment Defense

 6    (Dkt. 61 at 2-13), and incorporates those facts by reference.

 7          Defendant served in Afghanistan in 2012 and 2013 and was

 8    discharged from the military prior to completing his first full term

 9    of service.    Defendant engaged in incredibly troubling behavior while

10    in the military.     As documented in his military file, shortly after

11    beginning his assignment, defendant began to threaten to kill members

12    of his platoon.    He wrote the names of his fellow platoon members on

13    5.56mm ammunition as a further indication of his desire to kill them.

14    Defendant also made comments about killing Afghan civilians.

15    Numerous individuals who served with defendant in the military can

16    attest to his behavior.      In addition to his repeatedly expressing his

17    desire to kill individuals in his platoon, defendant also repeatedly

18    expressed admiration for the Taliban and disdain for the United

19    States government.

20          D.R. and defendant served in the United States Army together,

21    and were Privates in the same infantry platoon in Afghanistan.            D.R.

22    first met defendant when defendant was a new recruit who joined the

23    platoon a few months prior to the unit’s deployment to Afghanistan.

24    D.R. regularly interacted with defendant because their platoon did

25    everything together as a unit and lived and worked together in very

26    close quarters.

27          While in Afghanistan, defendant expressed support for the

28    Taliban and described the United States military as the aggressors.

                                              3
     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 8 of 10 Page ID #:1494



 1    D.R. also observed that defendant sometimes talked to Afghans about

 2    Islam while outside the base on missions.         In particular, he would

 3    talk to Afghan children about Islam and tried to learn prayers from

 4    them when he was supposed to be doing military work.3

 5         Defendant, D.R., and their platoon received training regarding

 6    IEDs and other weapons of mass destruction, which was standard for

 7    infantry soldiers.     They learned about components of IEDs and about

 8    devices that could trigger an IED to explode.         They also learned how

 9    IEDs could be concealed in a manner to cause a mass casualty attack,

10    and about how to spot IEDs in order to avoid personally being harmed.

11    The term “IED” was used during the training that they received.

12         During their deployment, D.R. and other members of the platoon

13    located ammunition magazines in defendant’s gear that were loaded

14    with 5.56mm rifle rounds that had names of the members of the platoon

15    written on them.     The names were written in ink with a marker, and

16    D.R. believes that defendant wrote the names on the bullets when the

17    bunkmates in defendant’s immediate vicinity were on night missions or

18    when defendant was alone during guard tower duty.          D.R. will testify

19    that he interpreted this action by defendant as a threat and an

20    indication that he wanted to kill D.R. and the other members of the

21    platoon.

22         On another date, D.R. and the other members of the platoon

23    learned that defendant had written the names of his platoon’s members

24    on 40mm grenades for a Mark 19 automatic grenade launcher.           D.R.

25    personally saw the names written on the 40mm grenades.           While the

26

27
           3 Defendant also told D.R. that he wanted to rape and harm
28    Afghan women. The government will not introduce defendant’s
      statements regarding this topic at trial.
                                         4
     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 9 of 10 Page ID #:1495



 1    grenade launcher was set up in a position to defend the base,

 2    defendant had the ability to shoot grenades at soldiers around the

 3    base.    Defendant admitted to D.R. and others that he had written the

 4    names on both the rifle ammunition and the grenades and that he had

 5    plans to kill the members of his platoon.         Defendant was immediately

 6    sent home after D.R. and others learned that he had written

 7    individuals’ names on weapons of mass destruction.

 8    III. ARGUMENT
 9            Defendant has asserted that he was entrapped by the CHS and UCE

10    in this matter.    (Dkt. 96.)    As such, “[t]he government has the

11    burden of proving beyond a reasonable doubt that the defendant was

12    not entrapped.”    See Ninth Circuit Model Criminal Jury Instruction

13    No. 6.2 (2018 ed., approved 9/18).          The government must prove either:

14    “(1) the defendant was predisposed to commit the crime before being

15    contacted by government agents, or (2) the defendant was not induced

16    by the government agents to commit the crime.”          Id.   The government

17    is not required to prove both lack of inducement and predisposition.

18    United States v. McClelland, 72 F.3d 717, 722 (9th Cir. 1995).            The

19    government must prove that the defendant was predisposed to commit

20    the crime prior to being approached by a government agent.           Jacobson

21    v. United States, 503 U.S. 540, 553 (1992).         The jury may consider a

22    wide variety of evidence in determining predisposition and lack of

23    inducement and, here, D.R. is a percipient witness to defendant’s own

24    conduct and will testify based on his reliable, personal knowledge.

25            In asserting that he was entrapped, defendant claims that he did

26    not have a “character and reputation for using a weapon of mass

27    destruction prior to meeting with the CHS.”         (Dkt. 96 at 19-20.)     He

28    falsely claims that he had “no inclination to use a weapon of mass

                                              5
     Case 2:19-cr-00313-SVW Document 210 Filed 06/21/21 Page 10 of 10 Page ID #:1496



 1    destruction until the CHS proposed that he do so.”           (Id. at 23.)

 2    D.R.’s proposed testimony undercuts defendant’s argument that he was

 3    entrapped.    D.R. can testify about the extensive training defendant

 4    had received in the military regarding weapons of mass destruction

 5    including IEDs.     He can also offer testimony regarding defendant’s

 6    desire to kill others, including by using weapons of mass

 7    destruction.    Finally, he can offer testimony regarding defendant’s

 8    sympathy for the Taliban and disdain for the United States

 9    government, which is also relevant to the charges in this matter.                As

10    D.R.’s testimony is directly related to the government’s burden of

11    proof at trial, the Court should permit D.R. to offer this testimony

12    in the government’s case-in-chief.

13    IV.   CONCLUSION
14          For the foregoing reasons, the government respectfully requests

15    that this Court permit D.R. to offer testimony regarding the

16    following topics during its case-in-chief:         (1) defendant’s training

17    with respect to IEDs and other weapons of mass destruction; (2)

18    defendant’s homicidal threats towards D.R. and others in the platoon;

19    (3) defendant’s willingness to use weapons of mass destruction to

20    kill D.R. and others; and (4) defendant’s statements regarding his

21    disdain for the United States and support of the Taliban.

22

23

24

25

26

27

28

                                              6
